Case: 19-20853       Document: 00515649000            Page: 1      Date Filed: 11/23/2020




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                            November 23, 2020
                                     No. 19-20853
                                                                               Lyle W. Cayce
                                  Conference Calendar                               Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Julia Ann Poff,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 4:17-CR-669-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Julia Poff has moved to withdraw
   and has filed a brief per Anders v. California, 386 U.S. 738 (1967), and United
   States v. Flores, 632 F.3d 229 (5th Cir. 2011). Poff has filed a response. The
   record is not sufficiently developed to allow us to make a fair evaluation of


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 19-20853     Document: 00515649000          Page: 2   Date Filed: 11/23/2020




                                   No. 19-20853


   Poff’s claims of ineffective assistance of counsel, which we decline to con-
   sider without prejudice to collateral review. See United States v. Isgar,
   739 F.3d 829, 841 (5th Cir. 2014).
         We have reviewed counsel’s brief, relevant portions of the record, and
   Poff’s response. We concur with counsel’s assessment that the appeal pre-
   sents no nonfrivolous issue for appellate review. Accordingly, the motion to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the appeal is DISMISSED. See 5th Cir. R. 42.2. Poff’s pro se
   motions are DENIED.




                                        2